DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending and examined below.	

Claim Objections
Claim 5 is objected to because of the following informalities:  Line 2 recites “first second” which appears to be a typo for “first section.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20130268118 A1 (“Grinstead”).

As per Claim 1, Grinstead discloses an unmanned ground vehicle comprising: 
a main body (see ¶ 42—“main body”; Fig. 2); 
a drive system supported by the main body, the drive system comprising right and left driven track assemblies mounted on right and left sides of the main body (see ¶ 42—“drive system”; Fig. 2); and 
a manipulator arm pivotally coupled to the main body and configured to extend from a stowed position to an extended position, wherein the manipulator arm in the stowed position is contained entirely within a geometric volume of the right and left driven track assemblies (see ¶ 47—“one or more arms…stowed along the main body”; Figs. 2 and 4).

As per Claim 2, Grinstead further discloses wherein the manipulator arm comprises a first section pivotally coupled to the main body at a pivot end and a second section pivotally coupled to the first section at an end opposite the pivot end (see Figs. 2 and 3).

As per Claim 3, Grinstead further discloses wherein the manipulator arm comprises a gripper coupled to the second section (see ¶ 47—“gripper”).

As per Claim 4, Grinstead further discloses wherein the manipulator arm comprises a sensor suite (see ¶¶ 50-51—“sensor system”).

As per Claim 5, Grinstead further discloses wherein sensor suite is mounted on a bridge between the first second and the second section (see ¶¶ 50-51—“sensor system”; Figs. 2 and 3).

As per Claim 6, Grinstead further discloses control electronics housed within one of the right and left driven track assemblies (see ¶ 50—“controller…motors 125 driving the main tracks…flipper motor 135 to rotate the flippers”; Fig. 2).

As per Claim 7, Grinstead further discloses wherein the control electronics comprises a robot controller configured to control the drive system and the manipulator arm by supplying control signals to one or more drive system motors and one or more manipulator motors (see ¶ 50—“controller 200 in communication with the drive system 115, any arm(s)…motors”).

As per Claim 8, Grinstead further discloses wherein the control electronics are housed within a sideplate of one of the right and left driven track assemblies, resulting in an open chassis tub spanning the right and left driven track assemblies, and wherein the manipulator arm is configured to fold, by pivoting first and second sections of the manipulator arm, into the open chassis tub (see ¶ 42—“right and left rigid side plates…aluminum”).

As per Claim 9, Grinstead further discloses wherein the sideplate is formed of molded plastic, and wherein the sideplate includes one or more machined aluminum heatsinks bonded to the sideplate to dissipate heat from the control electronics (see ¶ 42—“right and left rigid side plates…aluminum…polymers”).

Claim 10, Grinstead further discloses a radio antenna coupled to the main body next to a sideplate of one of the right and left driven track assemblies (see ¶ 58—“communication system 202…radio”).

As per Claim 11, Grinstead further discloses right and left flippers extending beyond a front end of the main body (see ¶ 44—“flipper”; Fig. 2).

As per Claim 12, Grinstead further discloses wherein each of the right and left flippers pivots about a drive axis of drive system (see ¶ 44—“flipper…drive axis”; Fig. 2).

As per Claim 13, Grinstead further discloses wherein each of the right and left flippers comprises a driven flipper track trained about a flipper drive wheel which is driven about the drive axis (see ¶ 44—“flipper…drive wheels…drive axis”; Fig. 2).

As per Claim 14, Grinstead further discloses a communication system configured to communicate with a remote operator control unit to receive commands to extend or stow the manipulator arm (see ¶ 58—“controller 200 of the robot 100 may include a communication system 202, which includes, for example, a radio to communicate with the remote operator control unit (OCU) 50 to receive commands”).

As per Claim 15, Grinstead discloses a method for controlling an unmanned ground vehicle, the method comprising: 
controlling, by a robot controller, a manipulator arm of the unmanned ground vehicle to stow the manipulator arm in a stowed position entirely within a geometric volume of right and left driven track assemblies of the unmanned ground vehicle (see ¶ 47—“one or more arms…stowed along the main body”; Figs. 2 and 4); 

controlling, by the robot controller, the unmanned ground vehicle to interact with an object using the manipulator arm (see ¶ 48—“gripper…for grasping objects”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASIL T JOS whose telephone number is (571)270-5915.  The examiner can normally be reached on 11:00 - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Basil T. Jos/Primary Examiner, Art Unit 3666